Citation Nr: 0811744	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-34 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO declined to reopen the 
previously denied claim for service connection for paranoid 
schizophrenia.

In March 2006, the Board issued a decision denying the claim 
to reopen the previously denied claim for service connection 
for a mental disorder with the submission of new and material 
evidence.  The veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (hereinafter Court).  

This case is remanded pursuant to the provisions of a joint 
remand ordered by the Court in August 2007.  The March 2006 
Board decision is vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Id. 

The January 2002 notice letter informed the veteran that his 
claim for service connection for schizophrenia was previously 
denied and that new and material evidence was required to 
reopen the claim.  However, the letter did not discuss the 
basis for the prior denial, and there is no subsequent letter 
that complies with the holding in Kent.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006) (holding 
that notice cannot be cobbled together out of unrelated 
decisional and post-decisional documents, such as rating 
decisions and statements of the case). The matter must 
therefore be remanded for issuance of notice in compliance 
with Kent. 

Accordingly, the case is REMANDED for the following actions:

1. Issue notice to the veteran with 
regard to his claim for service 
connection for a mental disorder that 
articulates the basis of the prior 
denials, notifies the veteran of the 
evidence and information necessary to 
reopen his claim; and notifies the 
veteran of the evidence required to 
establish entitlement to his underlying 
service connection claim. See Kent, 
supra.  Ensure that all other appropriate 
notice is provided the veteran.

2. After the required notification has 
been provided, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal. If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



